962 So. 2d 1073 (2007)
In re Gregory D. LYONS.
No. 2007-B-1729.
Supreme Court of Louisiana.
August 23, 2007.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Gregory D. Lyons, and the Office of Disciplinary Counsel,
IT IS ORDERED that Gregory D. Lyons, Louisiana Bar Roll number 9279, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, the presiding chief judge in the Fourteenth Judicial District Court for the Parish of Calcasieu is ordered to appoint a lawyer or lawyers to conduct an inventory of respondent's files and to take action as *1074 appropriate to protect the interests of respondent's clients.
/s/Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana